DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2020 has been entered.  Claims 1, 6 and 21 have been amended.  Claims 1-4, 6-11, and 21-30 have been examined and are currently pending.  
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Allowable Subject Matter
Claims 2-4, 6-11, 23, 25, and 31-36 are allowed subject to the examiners amendment described below. An examiner's amendment to the record appears below. 
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Steven Lawrenz, Reg. 37,376 and Bilal Adra, Reg. 79,439 on March 29, 2021.

The restriction requirement, as set forth in the Office action mailed on June 5, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131 -32 (CCPA 1971). See also MPEP § 804.01.


Examiner's Amendment
The applicant has been amended as follows:  Please cancel claims 1, 21-22, 24, and 26-30.  Please amend claims 2-4, 6-11, 23, and 25.  Please add claims 31-36.

1. (Cancelled) 
2. (Currently Amended) The method of claim [[1]] 31, wherein the displaying of the information regarding the one or more billboards includes:
displaying, to a user of the mobile communication device, a message with the information regarding the one or more billboards.  
3. (Currently Amended) The method of claim [[1]] 31, wherein the displaying of the information regarding the one or more billboards includes:
providing, to a user of the mobile communication device, a message that includes a link to a map illustrating a position of each of the identified billboards;
in response to the user accessing the link, providing the map to the user of the mobile communication device; and 
in response to the user selecting one of the identified billboards on the map, routing the user to a website for the selected billboard.

31, wherein the displaying of the information regarding the one or more billboards includes:
providing, to the user of the mobile communication device, a map that includes an indication of only the identified billboards that are within the predetermined distance from the current location of the mobile communication device; and 
in response to the user selecting one of the  identified billboards on the map, displaying the information  regarding the one or more billboards to the user.
6. (Currently Amended) The method of claim [[1]] 31, further comprising:
tracking movement of the mobile communication device prior to receiving the billboard-information request; 
determining a route traveled by the mobile communication device; and
identifying the current location of the mobile communication device as an end-point of the determined route in response to receiving the billboard-information request. 
7. (Currently Amended) The method of claim [[1]] 31, further comprising:
tracking a location of each of a plurality of mobile billboards over time;
determining a current time when the billboard-information request is received; and
identifying the identified billboards from the plurality of mobile billboards based on a comparison between the tracked location of each of the plurality of mobile billboards and the determined current time and current location of the mobile communication device when the billboard-information request was received.

31, further comprising:
receiving a distance from the current location of the mobile communication device as user input; and
setting the distance from the current location of the mobile device as the predetermined distance to determine the plurality of billboards.
9. (Currently Amended) The method of claim [[1]] 31, further comprising:
receiving a second billboard-information request from the user of the mobile communication device;
determining a second current location of the mobile communication device when the second billboard-information request is received;
determining a second direction of travel of the mobile communication device when the second billboard-information request is received;
identifying at least one other billboard that is within the predetermined distance from the second current location of the mobile communication device and which faced the user based on the second location and the second direction of travel of the mobile communication device; 
displaying a map to the user that includes icons representing each of the identified billboards and the at least one other billboard; and
in response to a user selection of at least one of the icons, displaying the information associated with a billboard represented by the selected icon.

31, wherein the user input comprises input received via a graphical user interface of the application executed on the mobile communication device.  
11. (Currently Amended) The method of claim [[1]] 31, wherein the user input comprises an audio input received via an audio interface of the mobile communication device.
21. (Cancelled)
22. (Cancelled) 

23. (Currently Amended) The system of claim [[21]] 32,  wherein the mobile communication device is further configured to:
display a map, wherein the map indicates a location of each of the identified billboards.
24. (Cancelled) 
25. (Currently Amended) The system of claim [[21]] 32, wherein the mobile communication device is further configured to 
track a location of the mobile communication device over a period of time to generate a tracked route; and
the located within a predetermined distance from any point along the tracked route.  


27. (Cancelled) 
28. (Cancelled) 
29. (Cancelled) 
30. (Cancelled) 
31. (New) A method comprising:
determining, by a mobile communication device including a GPS module, a first location of the mobile communication device; 
storing, by the mobile communication device, the first location of the mobile communication device; 
receiving, by the mobile communication device executing an application, a user input indicating a billboard-information request; 
in response to receiving the billboard-information request, determining by the mobile communication device having the GPS module, a current location and a direction of travel the mobile communication device; 
determining, by the mobile communication device, a plurality of billboards located within a predetermined distance of the current location and the first location, about which information is stored; 
identifying, by the mobile communication device, from the plurality of billboards, one or more billboards of interest that faced the user based on the current location and direction travel of the mobile communication device; and

32. (New) A system comprising:
a mobile communication device including a GPS module and executing an application, the mobile communication device being configured to:
determine a first location of the mobile communication device; 
store, the first location of the mobile communication device; 
receive user input indicating a billboard-information request; 
in response to receiving the billboard-information request, determine a current location and a direction of travel the mobile communication device; 
determine a plurality of billboards located within a predetermined distance of the current location and the first location about which information is stored; 
identify, from the plurality of billboards, one or more billboards of interest that faced the user based on the current location and direction travel of the mobile communication device; and
display information regarding the one or more identified billboards.




33. (New) One or more instances of computer readable media not constituting a signal, collectively storing executable code configured to cause a computing system to perform a method, the method comprising:
determining a first location of a mobile communication device having a GPS module; 
storing the first location of the mobile communication device; 
receiving user input indicating a billboard-information request; 
in response to receiving the billboard-information request, determining a current location and a direction of travel the mobile communication device; 
determining a plurality of billboards located within a predetermined distance of the current location and the first location about which information is stored; 
identifying from the plurality of billboards, one or more billboards of interest that faced the user based on the current location and direction travel of the mobile communication device; and
displaying, by the mobile communication device, information regarding the one or more identified billboards.

34. (New) The one or more instances of computer readable media of claim 33, wherein the information regarding the one or more identified billboards comprises information describing content of at least one of the one or more identified billboards.





35. (New) The one or more instances of computer readable media of claim 33, the method further comprising:
tracking a location of the mobile communication device over a period of time to generate a tracked route; and
the plurality of billboards being located within a predetermined distance from any point along the tracked route.

36. (New) The one or more instances of computer readable media of claim 33, wherein the method further comprises:
obtaining information specifying a location of a plurality of mobile billboards over a period of time; 
determining a time that the billboard information request is received;
identifying one or more mobile billboards of the plurality of mobile billboards were located within the predetermined distance of the current location and first location based on the location of the plurality of mobile billboards and the time the billboard information request is received; and
including the identified one or more mobile billboards in the plurality of billboards.






Zhang et al. US Publication 20160155150 A1 Creating an Annotation for a Signage
Zhang discloses a signage application of a mobile device receives a request for information relating to a signage. The request includes a keyword associated with the signage. Responsive to the request, the signage application identifies a location associated with the mobile device. The signage application sends to a signage server the location and the keyword to receive the requested information about the signage. In response, the signage server provides the requested information about the signage to the signage application.

The applicant invention discloses embodiments are directed to a system that enables a user of a mobile communication device to view information that is presented on a billboard at a time after the user sees the physical billboard. The user inputs a billboard-information request into the mobile communication device, such as via an application executing on the mobile communication device. A current location of the mobile communication device at the time when the user input the billboard-information request is determined. Each billboard that is within a predetermined distance from the current location is identified as being a billboard-of-interest for the user. Information associated with each billboard-of-interest is provided to the user via the application executing on the mobile communication device or via a map on a website that is accessible to the user.






Claim 31 is allowed because the best prior art of record Zhang alone or in combination, fails to teach or suggest or otherwise make obvious, all the limitations comprising:
in response to receiving the billboard-information request, determining by the mobile communication device having the GPS module, a current location and a direction of travel the mobile communication device; 
determining, by the mobile communication device, a plurality of billboards located within a predetermined distance of the current location and the first location, about which information is stored; 
identifying, by the mobile communication device, from the plurality of billboards, one or more billboards of interest that faced the user based on the current location and direction travel of the mobile communication device;

Independent claim 32 and 33 are allowed based on a similar rationale.  Dependent claims 2-4, 6-11, 23, 25, and 34-36 are allowable based on the same rationale as the claims from which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 1-4 and 6-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, have been withdrawn. 

Claims 1-4 and 6-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn. 
The Examiner notes the applicant’s invention is directed to patent eligible subject matter under 35 U.S.C. 101.  The additional limitations when considered as an ordered combination demonstrates a technologically rooted solution to a network-centric problem and amounts to ‘significantly more’ than an abstract idea.  The applicant has incorporated the features of a mobile communication device, GPS module, application, computer system, executable code, and computer readable media shows it is a network centric invention.  Additionally, the claims do not recite the performance of some business practice known from the pre-Internet world with the requirement to perform it on the Internet.  Additionally, the applicant’s specification discloses, “Billboards have long been used on roads and highways as a way to present information to people in automobiles. Billboards can include very little information, such as a name of a store or restaurant, or they can present a lot of information, such as a date and location of an event and a phone number to call for tickets to the event. However, traveling at 100 kilometers per hour past a billboard presents many challenges. For example, many people may not be able to read fast enough to obtain all the information on the billboard, while other people may have a difficult time remembering the information on the billboard. It would be beneficial for the driver to write down the information from the billboard, but that could result in a very hazardous situation for everyone on the road. It is with respect to these and other considerations that the embodiments herein have been conceived.” (page 1 of originally-filed specification), “In order to ensure driving safety, the driver of the vehicle 110 may not have time to focus on the billboard 102. The driver might be able to glance at the billboard 102 and only see a portion of the information 104before refocusing his attention back on the road. Similarly, a passenger in the vehicle 110 may not able to view all the information 104 on the billboard 102 due to the speed of the vehicle 110 or the amount of information presented on the billboard. Accordingly, the user 108 may not take any action on the information 104 presented on the billboard 102, which provides no benefit to the user 108 or to the billboard owner or renter.  Moreover, some states and cities have passed laws restricting the size, number, and location of billboards for the express purpose of avoiding distractions for drivers in order to improve the safety on the roads. Similarly, more and more states are restricting the use of electronic devices by drivers, which increases vehicle safety by reducing the driver’s ability to use their mobile phone to research the information presented on the billboards. Accordingly, it is desired to ensure that drivers are not distracted by billboards, while also balancing the desires of the owners or renters of the billboards to reap the benefits from drivers and passengers reading and taking action on the presented information on the billboard, such as purchasing the products or services advertised on the billboard.  The user 108, whether the driver or a passenger, may wish to later review the details of the information 104 on the billboard 102. The user may also wish to capture the information 104 from the billboard 102 without having to write it down or memorize it. As illustrated, the billboard 102 is on the side of a highway and the user 108 is in a car driving down the highway. It should be understood that the user can be either the driver or a passenger of the vehicle 110, and the vehicle 110 can be a bus, a train, a boat, an airplane on a taxiway, or any other vehicle, or the user may not be in a vehicle, but may be instead walking past the billboard 102. Additionally, the billboard 102 may be a stationary sign located by any roadway, lake, river, bus stop, stadium, building side, or other location where 5 information is presented to people as they travel past the billboard 102, or the billboard 102 may be a mobile sign located in or on the side of a bus, train, boat, airplane, taxicab, semi truck, or other vehicle.” (pages 6-7 of the originally-filed specification), and “In some other embodiments, the billboard-information-request module 306 tracks the location of the mobile communication device 106 over a predetermined timeframe or over a predetermined distance. In this way, the user can input the billboard-interest request when the user stops moving, even if the user is several kilometers past the billboard that they are interested in. For example, a driver of a car may be traveling down the highway and see a billboard that interests him. However, it may be unsafe for the driver access their phone and input the billboard-information request. As a result, the mobile communication device tracks the mobile communication device’s route so that when the driver stops the car and it is safe for him to use the mobile communication device and input the billboard-information request, the current location of the mobile communication device and the tracked route can be used to determine the billboard that the user was interested in and the information presented on that billboard can be provided to the user, as described herein.” (page 14 of the originally-filed specification).  The cited pages illustrate the problem and highlights a solution with respect to billboard advertisements. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pittman US Publication 20200402099 A1 Platform for Location and Time Based Advertising
Pittman discloses systems and methods configured to perform the stages of: receiving an initial device location; receiving a subsequent device location; determining a course of travel associated with the device; aggregating data associated with courses of travel for a plurality of devices; determining a plurality of commonly traveled paths based on the aggregated data; receiving an identification of a path of the plurality of commonly traveled paths; and defining content to be transmitted to at least one device traveling down the identified path.
Ellenby et al. US Patent 10,037,343 B1 Sector-Based Retrieval of Information Associated with Geographic Locations
Ellenby discloses systems and methods for the accessing of information that may be associated with static or dynamic geo-located objects, which objects may or may not have corresponding real world counterparts, utilize attributes including of one or more angles of directional access associated with the geo-located objects. Information available to a user of a mobile device can be varied depending upon an angle of directional access derived from the mobile device's real world position and pointing direction in relation to the real world position and orientation of the geo-located objects. 

Ashmore et al. US Publication 20070147280 A1 Combining a Marker with Contextual Information to Deliver Domain-Specific Content
Ashmore discloses a system and method provides content to a mobile device in response to a marker received from the device and an associated context. A mobile device user initiates delivery of content or another action by entering the marker into the mobile device. The mobile device transmits the marker to a mobile network support system having a context server for supplying a context for the marker. The support system forms a message including the marker and context, and sends it to a content server. The content server uses the context to map the marker to a domain, retrieves from a content database the content identified by the marker and domain, and sends the content to the mobile network support system or performs another action with the content. The mobile network support system then transmits the content back to the mobile device.

Abuelsaad et al. US Publication 20150363830 A1 System and Method to Provide Information Based on Predicted Route of Travel
Abuelsaad discloses method implemented in a computer infrastructure having computer executable code tangibly embodied on a computer readable storage medium having programming instructions operable to determine a current location of a user, predict a change of direction of the user, and provide at least one advertisement to the user based on the predicted change of direction of the user. 



Golber, Richard—A New Approach to City Signage
Golber discloses a well-planned urban signage system is vital in traffic control and conveyance of information to pedestrians and businesses. Proper signs communicate relevant information related to ease of travel among pedestrians and traffic rules. Also, parking areas are vital facilities of downtown areas and it is required that urban managers and planners provide adequate information on parking areas and rules. The urban signage systems involve properly installed signs containing updated information, replacement of old and worn-out signs and appropriate design suiting the urban landscape.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837.  The examiner can normally be reached on Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682